Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-16 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 09/19/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-12 and 16 fall within the statutory category of a process. Claims 13-14 fall within the statutory category of a system.  Claim 15 falls within the statutory category of an article of manufacture.

Step 2A, Prong One
As per Claim 1, the limitations of extracting a set of features from the pulse contour of the pulsatile blood time series data; and categorizing a severity of pathology of the brain causing altered pulsatile blood flow based on the set of features extracted from the pulse contour of the pulsatile blood flow time series data, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of extracting a set of features from a signal and categorizing a pathology are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a preprocessing module, a feature extractor module, a classifier, and a non-transitory computer-readable storage medium for executing the steps of the invention, which amount to mere instructions to apply the exception because the modules and classifier are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of receiving a pulsatile blood flow signal of the brain of a subject acquired by optical techniques based on laser speckle statistics, the pulsatile blood flow signal is a time series of pulsatile blood flow data points comprising at least one cardiac cycle which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving a pulsatile blood flow signal is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The use of laser speckle statistics to acquire the blood flow signal amounts to selecting a particular data source or type of data, which amounts to insignificant extra-solution activity. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a preprocessing module, a feature extractor module, a classifier, and a non-transitory computer-readable storage medium of the processing device for executing the steps of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the "processing device” are recited at a high level of generality and are recited as generic computer components by reciting general purpose computing components which are well-known including a computer, a laptop, FPGA or cloud computing system (Specification, Page 16, lines 23-25), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of receiving a pulsatile blood flow signal of the brain of a subject acquired by optical techniques based on laser speckle statistics, the pulsatile blood flow signal is a time series of pulsatile blood flow data points comprising at least one cardiac cycle is an element that is well-understood, routine and conventional computer functions in the field of data management because it is claimed at a high level of generality and includes receiving or transmitting data or storing and retrieving information from memory, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The use of laser speckle statistics to acquire the blood flow signal is shown to be well-understood, routine and conventional in Zakharov et al. (Abstract mapping of cerebral blood flow using laser speckle imaging) and Parthasarathy et al. (Abstract laser speckle contrast imaging is an optical technique widely used to quantitatively image cerebral blood flow).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-16 add further limitations which are also directed to an abstract idea.  For example, Claim 2 includes extracted features learned through a machine learning algorithm which is recited at a high-level of generality such that it amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), a claim that recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished and use of computers as a tool to perform existing processes such as a commonplace mathematical algorithm applied on a general purpose computer, has been found by the courts to amount to mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more.  Claim 3 includes a mere description of the extracted features of Claim 1, which serves to further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. Claim 4 includes using a time-frequency analysis, which similar to Claim 2 is recited at a high level of generality such that it amounts to mere instructions to apply the exception because it uses a computer to perform a commonplace mathematical algorithm. Claim 5 includes developing an index or score measure which recites a mental process which can be performed using human observation, evaluation, judgement or opinion. Claim 6 includes performing a logistic based method based on determined set of features or a machine learning algorithm.  Similar to Claims 2 and 4, this is recited at a high-level of generality and amounts to mere instructions to apply the exception because it recites applying a commonplace mathematical algorithm to execute the abstract idea. Claim 7 further specifies the categorizing step of the abstract idea including classifying the extracted features on a determined class from a discrete set of classes which is also a mental process as it can be performed in the human mind.  Claims 8-9 further specifies the categorizing step of the independent claim by including fitting a regression model and using a set of thresholds to obtain an index of severity of the pathology which can also be performed using human mental process and thus is also directed to the abstract idea. Claims 10-12 include additional elements including receiving static features of the subject, displaying results of the categorization, and acquiring the pulsatile blood flow signal of the brain, which amount to insignificant extra-solution activity because they amount to mere data gathering and outputting.  As per MPEP 2106.05(g), mere data gathering and outputting amounts to insignificant extra-solution activity which does not integrate the abstract idea into a practical application.  These steps are well-understood, routine and conventional, as per MPEP 2106.05(d)(II) where transmitting data and presenting have been found to be well-understood, routine and conventional activity. Claims 13 and 15 apply the abstract idea of Claim 1 by use of a processing device which has been addressed in the analysis of the independent claim above. Claim 14 applies the abstract idea of Claim 1 by use of a system comprising a diffuse correlation spectroscopy device.  The system in these steps is recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The diffuse correlation spectroscopy device is disclosed as being a known device as per specification Page 2, line 25-28 which is used for its routine purpose of collecting physiological data of a subject. Therefore, the dependent claims are also directed to an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al. (US 2006/0009700 A1), hereinafter Brumfield, in view of Thakor et al. (US 2012/0162438 A1), hereinafter Thakor.
As per Claims 1 and 13, Brumfield discloses a processing device ([0104-105] signal processor which generates blood flow characteristics based on signals, evaluates conditions, see also [0107], [0133] instructions stored on computer-readable medium to perform method) to execute a computer-implemented method for detecting and categorizing pathologies causing altered pulsatile blood flow (Abstract), comprising: 
5receiving, by a preprocessing module ([0294] methods implemented by program modules), a pulsatile blood flow signal of a subject, the pulsatile blood flow signal comprising at least one cardiac cycle (Abstract acquire blood flow signals, [0180] receive a blood flow signal from a feature of a subject, [0140] digital signal received is for blood flow changes over a time interval, [0090] time interval between two points of a pulse, i.e. one cardiac cycle, see [0298] collecting data); 
extracting, by a feature extractor module ([0294] methods implemented by program modules),  a set of features from the pulsatile blood flow signal ([0104] generate blood flow characteristics, i.e. features, from processing the signal received, see [0298] blood flow characteristics determined); and 
categorizing, by a classifier ([0294] methods implemented by program modules), a pathology based on the extracted features ([0086] determining a characteristic of interest associated with a particular physiological condition, thereby associating the subject with the condition, [0104] evaluate a physiological condition of the user based on the blood flow characteristics, i.e. extracted features, see [0298] blood flow characteristics classified).
However, Brumfield may  not explicitly disclose the following which is taught by Thakor:
the pulsatile blood flow signal is of the brain of a subject acquired by optical techniques based on laser speckle statistics ([0003] laser speckle image techniques are used to calculate blood flow using an algorithm, [0011]/[0045] imaging techniques determine flow of blood vessels in organs/tissue including the brain, [0039] determine blood flow through a vessel), wherein the blood flow signal is a time series of pulsatile blood flow data points ([0015]/[0019] multiple images obtained at multiple different exposure times, [0024] laser speckle imaging enables measurements across longitudinal assessment described as measurements, i.e. data points, over days which is a time series of LSI values, [0029] images are obtained sequentially in time to result in a number of images in a time-stack for analysis);
categorizing a severity of a pathology of the brain causing altered pulsatile blood flow based on the set of features extracted from the pulse contour of the pulsatile blood flow time series data ([0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition, see above citations for extracting features from time series of data determining pulsatile blood flow including [0003], [0011], [0045], [0039], [0015], [0019], [0024], [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient through laser speckle statistics to extract measurement values of a pulsatile blood flow from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
As per Claim 2, Brumfield and Thakor discloses the method of Claim 1.  Brumfield also discloses the extracted features are learned through a machine learning algorithm ([0192] classification of characteristics using a classifier including a neural network).
As per Claim 3, Brumfield and Thakor discloses the method of Claim 1.  Brumfield also discloses the extracted features are selected from the group consisting of:  15- systolic amplitude ([0230] parameters include minimum rise time which is a systolic parameter, which is generated from pulse height, see Fig. 20); - diastolic amplitude; - systolic to diastolic amplitude ratio; - systole to diastole time difference of the same pulse ([0231] time difference between systolic peak and diastolic peak of the pulse, where that indicates the same pulse, [0277] time between systolic peak and diastolic peak); - diastole of one pulse to the systole of the next pulse ([0062]generating mean time difference between systolic peak and diastolic peak);  20- slope of the diastole decline; - slope of the systole decline ([0246] derive slopes from blood flow signal, see Fig. 20); - standard deviation of the systole;  25- standard deviation of the diastole ([0190] standard deviations of blood flow characteristics, [0395]).
As per Claim 4, Brumfield and Thakor discloses the method of Claim 1.  Brumfield also discloses the extracted features are obtained via a time-frequency analysis ([0288] collection of input data over 30-60 seconds to determine characteristic values, data collection for frequency analysis).
As per Claim 11, Brumfield and Thakor discloses the method of Claim 1.  Brumfield also discloses displaying the result of the categorization on a display ([0032-0033] display results of classifier, [0083] results presented to user/health specialist including physiological condition associated with blood flow characteristic, i.e. categorization, [0105] monitor/display  and graphical user interface to display data to user, [0298] present results on a different computer system).
As per Claim 12, Brumfield and Thakor discloses the method of Claim 1.  Brumfield also discloses acquiring the pulsatile blood flow signal from a region of interest of the subject ([0004] blood flow measured from patient’s skin in area of interest, such as a digit, [0010-0011] blood flow of a digit, i.e. region of interest, to evaluate a physiological condition).
However, Brumfield may not explicitly disclose the following which is taught by Thakor: the region of interest is the brain ([0003] laser speckle image techniques are used to calculate blood flow using an algorithm, [0011]/[0045] imaging techniques determine flow of blood vessels in organs/tissue including the brain).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of obtaining blood flow signal of the brain from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
As per Claim 15, Brumfield discloses a non-transitory computer-readable storage medium for detecting and categorizing pathologies causing altered pulsatile blood flow, comprising computer code instructions that, when executed by a 35processor, causes the processor to perform the method ([0104-105] signal processor which generates blood flow characteristics based on signals, evaluates conditions, see also [0107], [0133] instructions stored on computer-readable medium to perform method) of claim 1 (see Claim 1 above taught by Brumfield and Thakor).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield (US 2006/0009700 A1), in view of Thakor (US 2012/0162438 A1), in view of Wegerich (US 2014/0107433 A1), hereinafter Wegerich.
As per Claim 5, Brumfield and Thakor discloses the method of Claim 1.  Thakor also teaches categorizing a severity of pathology of the brain ([0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
Brumfield and Thakor may not explicitly disclose the following which is taught by Wegerich: categorizing comprises developing an index or a score measure for the pathology ([0073] likelihood of belonging to a normal distribution is converted to a multivariate health index to provide ranking of patient health status).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using an index from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield and Thakor in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 6, Brumfield and Thakor discloses the method of Claim 1.  Thakor also teaches categorizing a severity of pathology of the brain ([0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
Brumfield and Thakor may not explicitly disclose the following which is taught by Wegerich: the step of categorizing 35is performed using a logistic based method based on determined set of features or a machine learning algorithm ([0012], [0030], Claim 1, model is a gaussian mixture model using set of observations/features).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using logistic methods from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield and Thakor in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 7, Brumfield and Thakor discloses the method of Claim 1.  Thakor also teaches categorizing a severity of pathology of the brain ([0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
Brumfield and Thakor may not explicitly disclose the following which is taught by Wegerich:  the step of categorizing comprises classifying the extracted features on a determined class from a discrete set of classes ([0072] extracted features are determined to be “normal” or “abnormal” which is a discrete set of classes of features).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using classifying extracted features from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield and Thakor in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 8, Brumfield and Thakor discloses the method of Claim 1.  Thakor also teaches categorizing a severity of pathology of the brain ([0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
Brumfield and Thakor may not explicitly disclose the following which is taught by Wegerich:  the step of categorizing comprises fitting a regression model ([0053] estimates generated using kernel regression, see Claim 2 where the model is a kernel regression estimator for the model of Claim 1 which is used to generate features, [0076] features are used to provide prediction of health issues, i.e. pathology).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using a regression model from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield and Thakor in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 9, Brumfield and Thakor discloses the method of Claim 1.  Thakor also teaches categorizing a severity of pathology of the brain ([0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
Brumfield and Thakor may not explicitly disclose the following which is taught by Wegerich: the step of categorizing comprises using a set of thresholds associated to different 10levels of severity of the pathology to obtain an index representative of the severity of the pathology ([0012] applying a threshold to index to render decision on whether measured value is normal physiological behavior, i.e. severity of pathology, [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using an index to represent severity of pathology from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield and Thakor in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).
As per Claim 10, Brumfield and Thakor discloses the method of Claim 1.  Brumfield and Thakor may not explicitly disclose the following which is taught by Wegerich: receiving a plurality of static features of the subject, wherein the pathology is categorized based on both the extracted 15features and the static features ([0076] model further tailored to the monitored patient based on contributors such as gender, age, which are static features of the patient).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing a pathology of a patient using both static and extracted features from Wegerich with the known system of categorizing a pathology of a patient based on a blood flow signal from Brumfield and Thakor in order to reduce time spent by staff studying results for each patient by summarizing results in a simple metric for actionability (Wegerich [0009]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield (US 2006/0009700 A1), in view of Thakor (US 2012/0162438 A1), in view of Nakaji (US 2019/0053745 A1), hereinafter Nakaji.
As per Claim 14, Brumfield and Thakor discloses the method of Claim 13.  Thakor also teaches the region of interest of the subject for the pulsatile blood flow signal is the brain (0041] determine diagnosis of cerebral disorder by use of the features, [0045] features described yield information for assigning, i.e. categorizing, risk/status or progress of conditions for a patient, where risk/status/progress of a condition is interpreted to be a severity of a condition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining severity of a brain condition for a patient from Thakor with the known method of determining blood flow characteristics to determine a physiological condition from Brumfield in order to provide long term, minimally invasive and cost effective solutions (Thakor [0044]).
However, Brumfield and Thakor may not explicitly disclose the following which is taught by Nakaji: a diffuse correlation spectroscopy device ([0033] DWS apparatus which is a diffusing wave apparatus, [0011] also called diffuse correlation spectroscopy) configured to acquire the pulsatile blood flow signal from a region of interest of the subject ([0011] spectroscopy device used to monitor blood flow in tissue), 30said device comprising a plurality of optical sources, a plurality of optical detectors and a correlator ([0015] device includes part for irradiating light beams from plurality of light sources, i.e. optical sources, deliver light to plurality of optical detectors, and processor for calculating autocorrelation function, where [0011] autocorrelation function is calculated by a correlator, see Fig. 2A).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a diffuse correlation spectroscopy device for collecting pulsatile blood flow signal from Nakaji with the known system of obtaining blood flow signal to be used to determine pathology of a patient from Brumfield and Thakor in order to monitor blood flow in tissue to determine the change in blood flow (Nakaji [0011-0012]).
As per Claim 16, Brumfield and Thakor discloses the system of Claim 12.  However, Brumfield and Thakor may not explicitly disclose the following which is taught by Nakaji: the pulsatile flow signal is acquired using a diffuse spectroscopy device ([0033] DWS apparatus which is a diffusing wave apparatus, [0011] also called diffuse correlation spectroscopy, [0011] spectroscopy device used to monitor blood flow in tissue).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a diffuse correlation spectroscopy device for collecting pulsatile blood flow signal from Nakaji with the known system of obtaining blood flow signal to be used to determine pathology of a patient from Brumfield and Thakor in order to monitor blood flow in tissue to determine the change in blood flow (Nakaji [0011-0012]).
Response to Arguments
Applicant’s arguments, see Pages 6-8, “Claim Rejections - 35 U.S.C. 101”, filed 09/19/2022 with respect to claims 1-16 have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite a mental process because the claims recite categorizing a severity of a pathology causing altered pulsatile blood flow in a subject’s brain by analyzing pulsatile blood flow data acquired by optical techniques based on laser speckle statistics.  Examiner respectfully disagrees. The categorizing of a severity of a pathology which causes altered pulsatile blood flow in a subject’s brain by analyzing pulsatile blood flow data is a mental process because it can be carried out using human evaluation, observation, judgement and opinion.  Acquiring the blood flow data is mere data gathering and therefore, insignificant extra-solution activity and the use of optical techniques based on laser speckle statistics merely describes the data that is acquired such that it is selecting a particular data source of type of data.  As per the rejection above, these additional elements are well-understood, routine and conventional because receiving or transmitting data over a network is found to be well-understood by the courts in MPEP 2106.05(d)(II) and the use of laser speckle statistics to acquire the blood flow signal is shown to be well-understood, routine and conventional in Zakharov et al. and Parthasarathy et al. Therefore, the claim is directed to an abstract idea.
Applicant argues that the claims do not use computers merely as a tool, but rather the system and method of the claims addresses the limitations of the prior art by including the ability to detect any kind of disease causing the altered pulsatile blood flow-like pressure that does not require acquiring and analyzing two or more input variables. Examiner respectfully disagrees. The determination of severity of a pathology of the brain is an abstract idea which can be performed mentally regardless of whether the determination requires a single input or two or more input variables. The distinction from the prior art is a question of novelty, which is a separate and distinct analysis from the of subject matter eligibility. Therefore, the claims are directed to an abstract idea.
Applicant argues that the claims recite a particular solution and not merely an outcome and that the claims improve the functioning of the computer by only requiring pulsatile blood flow as a real-time input to an algorithm to provide a value as a biomarker, which is unlike the prior art. Examiner notes that, as per the discussion above, distinguishing between the present claims and the prior art is a matter of novelty which is separate and distinct from the matter of subject matter eligibility. No evidence or discussion has been brought to the Examiner’s attention as to how this provides an improvement in the functioning of a computer. The claims include general purpose computing components which are recited at a high level of generality in order to apply the abstract idea.  This amounts to mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more than the judicial exception. With regard to Applicant’s arguments of real-time input and providing an index/value as a biomarker, these concepts are not recited in the claims and therefore, are moot with regard to the claims at this time. Therefore, the rejection is maintained.
Applicant’s arguments, see Pages 8-11, “Claim Rejections - 35 U.S.C. 102”, filed 09/19/2022 with respect to claims 1-4, 11-13, and 15 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thakor. See rejections above.
Applicant’s arguments, see Pages 11-12, “Claim Rejections - 35 U.S.C. 103”, filed 09/19/2022 with respect to claims 5-10 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thakor. See rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sutin et al. (US 2018/0103861 A1) teaches a device for monitoring intracranial pressure by acquiring diffuse correlation spectroscopy data using optical sensors and determining a cerebral pulsatile blood flow (abstract) and determine risk of patient condition in the brain ([0074]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626